Citation Nr: 1002485	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  92-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 11, 
1999, for the grant of a total disability rating for 
compensation purposes based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to August 
1964.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In regard to the Veteran's claim for an earlier effective 
date for a total disability rating for compensation purposes 
based on individual unemployability (TDIU), the date the 
Veteran met the schedular criteria for TDIU is a 
determinative factor.  38 C.F.R. § 4.16(a) (2009).  The 
effective date currently assigned, August 11, 1999, is the 
earliest date at which the Veteran met the schedular criteria 
for TDIU.  However, a September 2009 rating decision granted 
service connection for adjustment disorder with mixed anxiety 
and depressed mood, chronic, evaluated as 30 percent 
disabling effective April 13, 1998.  The Veteran submitted a 
notice of disagreement to the September 2009 rating decision 
in October 2009, seeking a 50 percent evaluation.  The filing 
of a notice of disagreement initiates the appeal process.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA 
has not yet issued a statement of the case as to the issue of 
entitlement to initial evaluation in excess of 30 percent for 
adjustment disorder with mixed anxiety and depressed mood, 
chronic.  38 C.F.R. § 19.26 (2009).  It is possible that a 
decision made in the pending statement of the case could 
change the date at which the Veteran first met the schedular 
criteria for TDIU.  Accordingly, the Veteran's claim for an 
earlier effective date for TDIU is "inextricably 
intertwined" with his increased initial rating claim and it 
must be remanded, pending the determination of that issue.  
Holland v. Brown, 6 Vet. App. 443 (1994)

In addition, for those Veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), but 
are unemployable due to service-connected disabilities, the 
RO must submit such cases to the Director, Compensation and 
Pension Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b) (2009).  Thus, the RO must also consider whether 
the Veteran meets the criteria for submission of the 
Veteran's claim to the Director, Compensation and Pension 
Service for extraschedular consideration of TDIU prior to 
August 11, 1999.

Accordingly, the case is remanded for the following actions:

1.	The RO must issue a statement of the 
case and notification of the Veteran's 
appellate rights on the issue of 
entitlement to initial evaluation in 
excess of 30 percent for adjustment 
disorder with mixed anxiety and 
depressed mood, chronic.  See 38 
C.F.R. §§ 19.29, 19.30 (2009).

2.	After completing the above action, 
the RO must readjudicate the 
Veteran's claim of entitlement to an 
effective date earlier than August 
11, 1999, for the grant of TDIU, 
taking into consideration any change 
in the Veteran's schedular criteria 
as a result of the above action.  As 
part of this readjudication, the RO 
must specifically discuss whether the 
Veteran's claim should be submitted 
to the Director, Compensation and 
Pension Service for extraschedular 
consideration of TDIU prior to August 
11, 1999.  If the benefit on appeal 
remains denied, the Veteran must be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).

